DYK, Circuit Judge.

ORDER

Thomas J. Burns died on September 1, 2000. His counsel moves to vacate the judgment of the United States Court of Appeals for Veterans Claims and to remand with instructions to the Veterans Court to vacate the decisions of the Board of Veterans’ Appeals and the VA Regional Office.
We deem the proper course is to have the Court of Appeals for Veterans Claims determine whether vacatur is appropriate. See e.g., U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 29, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994) (“a court of appeals presented with a request for vacatur of a ... judgment may remand the case with instructions that the [lower] court consider the request”).
Accordingly,
IT IS ORDERED THAT:
(1) Counsel’s motion for vacatur is denied.
(2) The case is remanded to the Court of Appeals for Veterans Claims.